Citation Nr: 1535145	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-47 644	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, to include as secondary to a service connected right knee condition.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO in San Diego, California, which denied the Veteran's attempt to reopen his previously denied claim of entitlement to service connection for a left shoulder disorder; and from a May 2009 rating decision by the RO in San Diego which denied the Veteran's claim of entitlement to TDIU.  

On June 21, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the Veteran's virtual claims folder.  

As a matter of background, this appeal previously came before the Board in September 2014, at which time the Board found new and material evidence had been submitted sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder and, to that limited extent, granted the appeal.  It then remanded both the service connection claim and the TDIU claim for additional development.  The Agency of Original Jurisdiction (AOJ) subsequently undertook development, which for the reasons discussed in more detail below the Board finds did not comply with its prior remand, and returned the matter to the Board for further adjudication

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay in the adjudication of this matter, unfortunately, it finds that an additional remand is necessary in order to ensure compliance with its prior remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

In its September 2014, the Board stated that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed left shoulder disorder.  This was not done.  Rather, in January 2015 the Veteran was afforded a VA examination of his service-connected right knee and the VA examiner who conducted the examination and provided the requested opinion stated, "[p]er protocol, I have also noted that if the Veteran's L shoulder disorder is not deemed secondary to or aggravated by his R knee disorder, a full examination of this condition is not necessary."  Accordingly, on remand, the Veteran must be afforded a VA examination of his left shoulder per the Board's prior instructions.

Additionally, in its prior remand, the Board requested two opinions: (1) whether it is at least as likely as not that the Veteran's current left shoulder disorder is proximately due to or the result of a currently service-connected disability; and (2) whether it was at least as likely as not that the Veteran's current left shoulder disability was aggravated or permanently worsened by a service-connected disability, to include the right knee disorder.  The January 2015 VA examiner opined against a direct correlation, citing to evidence in the record of shoulder surgery in 1990, prior to his fall in 2004; he did not provide an opinion regarding aggravation.  The examiner did state that the Veteran already had chronic left shoulder pain and surgery prior to a fall in 2004, but that it is difficult to say if the fall directly caused new injuries.  In addition to not complying with its previous directive regarding an opinion on aggravation, the Board finds that this statement is also of limited probative value as the examiner did not actually conduct a physical examination of the Veteran's shoulder.  

Additionally, in its remand, the Board stated that the examiner should reconcile any opinion provided with the August 2007 opinion from Dr. L.L., the Veteran's providing physician through VA, and the March 2013 VA examiner's opinion.  The January 2015 examiner failed to address either in his opinion and therefore, the opinion is inadequate for the Board to rely upon in reaching a decision in this matter.  

Finally, the Board notes that in its prior remand, it remanded the issue of entitlement to TDIU as inextricably intertwined with the right shoulder condition, and also requested that the Veteran be afforded a medical opinion which comments on the cumulative effects of all of his service-connected disabilities on his ability to maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  Although the Veteran was afforded separate examinations which commented on his kidney and knee conditions individually, an opinion regarding the cumulative effect on the Veteran's ability to maintain gainful employment was not obtained prior to this matter being returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person examination with an orthopedist to determine the nature and etiology of the Veteran's claimed left shoulder disorder.  The examination should focus on the Veteran's left shoulder condition.  The claims folder should be made available to the examiner for review.  All indicated tests and studies deemed necessary should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should conduct a thorough examination of the Veteran and review of the evidence of record, to include the 2007 opinion of Dr. L.L. and the 2013 VA examination report. Thereafter the examiner is requested to provide the following opinions:

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left shoulder disability is proximately due to or the result of his service-connected right knee disorder or any other currently-service-connected disability.

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left shoulder disability was aggravated or permanently worsened beyond its natural progression by the Veteran's service-connected right knee disorder or any other currently-service connected disability (to include the Veteran's documented fall in 2004).  If it is determined that the Veteran's left shoulder disability was aggravated beyond its natural progression, to the extent that is possible, the examiner should indicate the approximate degree of disability, or baseline, before the onset of the aggravation.  

The examiner must address both opinions requested.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  Specifically, the examiner must reconcile any opinion provided with the August 2007 opinion from Dr. L.L., and the March 2013 VA examiner's opinion.  Differences of opinion should be explained and supported by references to evidence of record, medical treatise evidence, and known medical principles.  

2. Schedule the Veteran for a VA examination to obtain information as to the current severity of is various service-connected disabilities, and whether any of those disabilities, either alone or in combination, renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  The examiner should the effect of the Veteran's service-connected disabilities on employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

3. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If a benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and provide adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

